Case 6:19-cv-00259-PGB-GJK Document 19 Filed 10/28/19 Page 1 of 1 PageID 62




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO

CINDY BURNETT,

       Plaintiff,

-vs-                                              CASE NO.: 6:19-CV-259

WELLS FARGO BANK, N.A.,

   Defendant.
                                     /


                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, Cindy Burnett, and the Defendant, Wells Fargo Bank, N.A.,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each

claim and count therein asserted by Plaintiff against the Defendant in the above styled action,

with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

        Respectfully submitted this 28th day of October, 2019.

/s/ Jason R. Derry, Esquire                       /s/ Rebeccas S. Saelao, Esquire
Jason R. Derry, Esquire                           Rebecca S. Saelao
Florida Bar No.: 36970                            FL Bar No. 1011101
Morgan & Morgan, Tampa, P.A.                      SEVERSON & WERSON
One Tampa City Center                             One Embarcadero Center, Suite 2600
201 North Franklin Street, Suite 700              San Francisco, California 94111
Tampa, Florida 33602                              Telephone: (415) 398-3344
Telephone: (813) 223-5505                         Facsimile: (415) 956-0439
Facsimile: (813) 257-0577                         rss@severson.com
Primary Email: JDerry@ForThePeople.com            Attorneys for Defendant
Secondary: RKnowles@ForThePeople.com              WELLS FARGO BANK, N.A.
Attorney for Plaintiff
